          Case 2:19-mj-03005-DUTY Document 2 Filed 07/23/19 Page 1 of 1 Page ID #:2
                                                                                              cz1
                                                                                              ~:         r.~
                                                                                                         aF
                                                                                                         Cr
                                                                                                         T'~'
                                                                                                                 _T,
                                                                                                                   :
                                                                                                    t,
                                                                                              t          N
                                                                                                          W


                                           UNITED STATES DISTRICT COURT
                                       CENTRAL DISTRICT OF CALIFORNIA
                                                                                 19           ~  ~„'F—
                                                                                                     ~
                                                                CASE NUMBER: Z,, ~G; ,,~,     ~,~2
UNITED STATES OF AMERICA
                                                    PLAINTIFF
                  V.
~ "1. S~*1C~ ~v~.."~J~`~ ~ ~LtiN~                                      REPORT COMMENCING CRIMINAL
                                                                                       ACTION
USMS#                                           DEFENDANT

TO: CLERK'S OFFICE, U.S. DISTRICT COURT

All areas must be completed. Any area not applicable or unknown should indicate "N/A".

1• Date and time of arrest: ^~J~ 22^'~ ~~,C{               jc:~~j,              0 AM 0PM

2. The above named defendant is currently hospitalized and cannot be transported to court for arraignment or
   any other preliminary proceeding:        ~ Yes      ~'No

3. Defendant is in U.S. Marshals Service lock-up (in this court building):      ~ Yes       ❑ No

4. Charges under which defendant has been booked:



S. Offense charged is a:        ['Felony      ❑Minor Offense          ❑Petty Offense        ❑Other Misdemeanor

6. Interpreter Required:        ~'No   0 Yes        Language:

7• Year of Birth: `q'LQ

8. Defendant has retained counsel:          ~'No
   0 Yes         Name:                                                  Phone Number:


9• Name of Pretrial Services Officer notified: ~;J•~~-~ ~Jl t ~~P1~~-t~

10. Remarks (if any):     ~j/a(


11. Name: ~;^~ ~ i~,n~~.~                                 (please print)

12. Office Phone       u ber:    ~;
                                  ,2 ~,Z1,~ ~ ~~;,                         13. Agency: ~ C,~

14. Signature:                                                             15• Date:   ~~~JL ~~


CR-64(05/18)                                REPORT COMMENCING CRIMINAL ACTION
